DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein.
Claims 12-20 are rejected under 35 USC 112(b).
Claims 1-11 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.

Examiner Remarks
	Claims 12-20 are not rejected under 35 USC 101. As best understood in view of the issues raised with respect to the rejection under 35 USC 112(b), claim 12 includes a positive recitation of training an ensemble of deep learning networks, which, as recited in the context of the claim as a whole, integrates the abstract idea into a practical application. Claims 13-20 are eligible for the same reason.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “deep neural network assemble”. This appears to be a typographical error for “deep neural network ensemble”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	
	As per MPEP 2161.01, a computer-implemented functional claim limitation may lack adequate written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail to that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
	
Claim 12 recites “the signal analysis ensemble model configured to obtain a trained deep neural network assemble for predicting, via training, a state of a signal source from which the signals originated”. The specification clearly teaches using an ensemble method for analyzing signals. Published [0140] indicates that the models used in the ensemble may be deep neural networks. However, the specification does not describe how to use a signal analysis ensemble model to obtain an ensemble of deep neural networks. Nor does the specification teach how to obtain a prediction by performing a training step (rather, the networks are trained to perform the prediction). The specification would support “wherein the signal analysis ensemble model comprises one or more deep neural networks which have been trained to predict a state of a signal source from which the signals originated”.
Dependent claims 13-20 do not resolve the issue and are rejected with the same rationale.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites “wherein the generating the signal analysis model comprises generating a signal analysis model that is adaptive to a situation or environment of a signal source by using an ensemble technique.” This limitation has at least the following two distinct interpretations:
Each of the signal analysis models is itself an ensemble of models which is adaptive to a situation or environment of a signal source. That is, there is a distinct ensemble model for each cluster.
The ensemble of the signal analysis models is adaptive to a situation or environment of a signal source. That is, the signal analysis model for each cluster is not necessarily itself an ensemble.
	For the purposes of examination, this limitation is being interpreted using the second interpretation as this appears most consistent with the specification. 
	
	Claim 17 recites substantially similar subject matter to claim 7 and is rejected with the same rationale.

	Claim 10 recites “the signal analysis model to which the ensemble weight is applied”; however, it is unclear which model “the signal analysis model” refers to. Similarly, claim 8 (upon which claim 10 depends) appears to determine an ensemble weight for each of the clusters, so it is unclear which ensemble weight “the ensemble weight” of claim 10 refers to. For the purposes of examination, this limitation is being interpreted as “a [[the]] signal analysis model to which a [[the]] ensemble weight is applied”. Claim 19 recites a substantially similar limitation and is rejected with the same rationale.

	Claim 12 recites “the signal analysis ensemble model configured to obtain a trained deep neural network assemble for predicting, via training, a state of a signal source from which the signals originated”. As per MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” As described above regarding the rejection under 35 USC 112(a), the specification describes deep neural networks being part of the signal analysis ensemble rather than teaching the signal analysis ensemble obtaining a deep neural network ensemble. Similarly, the specification teaches the deep neural networks being trained to predict a state of a signal source, rather than the predicting being accomplished via training. For the purposes of examination, this limitation is being interpreted as “wherein the signal analysis ensemble model comprises one or more deep neural networks which have been trained to predict a state of a signal source from which the signals originated”.
	Dependent claims 13-20 do not resolve the issue and are rejected with the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-11 are directed to a method and claims 12-20 are directed to an apparatus comprising at least a processor. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea
	A method for analysing a signal, comprising: (Analyzing a signal is practical to perform in the human mind. This is a recitation of a mental process.)
	clustering features of the signals on a feature space; (At the level of generality recited, clustering or grouping features of a signal is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could simply split on a single features. For example, if one of the features is a start time of the signal, the person could cluster for start times before noon and start times after noon.)
	generating a signal analysis model for each of clusters formed by the clustering; and (At the level of generality recited, generating a signal analysis model for each cluster is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could assign some fixed number to each of the clusters. Alternatively, a person could further split each cluster based on a single feature (say end time) and assign numbers based on this split.)
	integrating outputs of the signal analysis models generated for the clusters. (At the level of generality recited, integrating outputs of the signal analysis models is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could simply take a weighted average, which is practical to implement in the human mind, perhaps assisted by pen and paper.)

	Claim 2 recites at least the abstract idea identified above regarding claim 1.

	Claim 3 recites at least the abstract idea identified above regarding claim 2. Claim 2 further recites
	processing the raw biomedical signals. (At the level of generality recited, processing of raw biomedical signals is practical to perform in the human mind. The claim does not recite any details of the signals or processing which would prevent simple processing such as identifying a minimum or maximum of the signal.)

	Claim 4 recites at least the abstract idea identified above regarding claim 2.
	
	Claim 5 recites at least the abstract idea identified above regarding claim 1. Claim 5 further recites
	wherein the clustering comprises: (At the level of generality recited, clustering or grouping features of a signal is practical to perform in the human mind. This is a recitation of a mental process.)
	extracting features from the signals that are in time series; and (At the level of generality recited, extracting features from the signals that are in time series is practical to perform in the human mind. For example, this might encompass extracting starting and ending times for the time series, max and min of the series, or range of the series.)
	clustering the features on the feature space. (At the level of generality recited, clustering or grouping features of a signal is practical to perform in the human mind. This is a recitation of a mental process.)

	Claim 6 recites at least the abstract idea identified above regarding claim 1. Claim 6 further recites
	wherein the clustering comprises determining probabilities for the clusters formed by the features extracted from the signals. (At the level of generality recited, determining probabilities for the clusters is practical to perform in the human mind. For example, the clusters could be assigned probabilities proportional to the size of the clusters. The claim is so broad that simply assigning each cluster an arbitrary probability, say 50%, would fall within the scope of the claim. This is a recitation of a mental process.)

	Claim 7 recites at least the abstract idea identified above regarding claim 1. Claim 7 further recites
	wherein the generating the signal analysis model comprises generating a signal analysis model that is adaptive to a situation or environment of a signal source by using an ensemble technique. (As described above regarding claim 1, generating a signal analysis model is practical to perform in the human mind. If the models take into account some element of the situation or environment (e.g., time as described above) it will be adaptive to the situation or environment when the models are used as an ensemble. This is a recitation of a mental process.)

	Claim 8 recites at least the abstract idea identified above regarding claim 1. Claim 8 further recites
	wherein the integrating the outputs of the signal analysis models comprises determining, based on probability values for the clusters formed by the features extracted from the signals, an ensemble weight to be applied to each of the clusters. (At the level of generality recited, this is practical to perform in the human mind. For example, a person could simply take the probabilities themselves to be the ensemble weights. This is a recitation of a mental process.)

	Claim 9 recites at least the abstract idea identified above regarding claim 8. Claim 9 further recites
	further comprising predicting a state of a signal source based on the result of integrating the outputs. (At the level of generality recites, this is practical to perform in the human mind. For example, a person could compare the result of integrating the outputs to a threshold and make a prediction based on the comparison. This is a recitation of a mental process.)

	Claim 10 recites at least the abstract idea identified above regarding claim 9. Claim 10 further recites
	wherein the predicting the state of the signal source comprises predicting the state of the signal source by using the signal analysis model to which the ensemble weight is applied. (This is practical to perform in the human mind. For example, if the integrated output is a weighted average, the ensemble weights and signal analysis models would already have been used in predicting the state of the signal source. This is a recitation of a mental process.)

	Claim 11 recites at least the abstract idea identified above regarding claim 1. Claim 11 further recites
	wherein the determining the ensemble weight comprises setting the ensemble weight as a linear or nonlinear function of the probability values for the clusters. (This is practical to perform in the human mind. For example, f(x)=x is a linear function, and would correspond to simply setting the ensemble weight to be the same as the probability values. This is a recitation of a mental process.)
	
Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1-11 do not represent an improvement to computer technology or any other technology.

	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	collecting signals needed to learn signal analysis; (Collecting data for performing the abstract idea is an attempt to link the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

	Claim 2 recites the following additional elements, which considered individually and as an ordered combination with the additional elements discussed above, do not integrate the abstract idea into a practical application:
	wherein the collecting the signals comprises collecting biomedical signals generated from a testee to predict a state of the testee. (This limitation restricts the information to be analyzed by the abstract idea to a particular type or source of information, which is an attempt to link the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

	Claim 3 recites the following additional elements, which considered individually and as an ordered combination with the additional elements discussed above, do not integrate the abstract idea into a practical application:
	wherein the collecting the biomedical signals comprises, under a current situation or environment of the testee: receiving raw biomedical signals from the testee; and (This limitation restricts the information to be analyzed by the abstract idea to a particular type or source of information, which is an attempt to link the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	
	Claim 4 recites the following additional elements, which considered individually and as an ordered combination with the additional elements discussed above, do not integrate the abstract idea into a practical application:
	wherein the biomedical signals comprise at least one of a movement signal, a
breathing signal, or a heartbeat signal of the testee. (This limitation restricts the information to be analyzed by the abstract idea to a particular type or source of information, which is an attempt to link the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claims 5-11 do not recite further additional elements which might integrate the abstract idea into a practical application. 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 1-11 do not recite additional elements which amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Groenendaal” (US 2021/0030353 A1) in view of “Tang” (Input Partitioning to Mixture of Experts).

	Regarding claim 1, Groenendaal teaches
	A method for analysing a signal, comprising: (Abstract describes detecting a respiratory event based on a received bio-impedance measurement signal. [0068] describes a system implementation.)
	collecting signals needed to learn signal analysis; (Figure 2, step 202, described at [0118], collects signals. The data is processed at steps at steps 204-206, described at [0119-0121].)
	…generating a signal analysis model for each of clusters …; and(Figure 2, step 214, describes using the training data (including the features as shown in Figure 2) to train a plurality of machine learning models. [0019] indicates that the plurality of models may constitute an ensemble model.)
	integrating outputs of the signal analysis models …(Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. [0129] indicates that the outputs of the models may be averaged (i.e., integrated) and then output a single score. As each of the models produces an outputs, each model outputs an output.)
	Groenendaal does not appear to explicitly teach 
	clustering features of the signals on a feature space;
	generating a signal analysis model for each of clusters formed by the clustering; and
	integrating outputs of the signal analysis models generated for the clusters.
	However, Tang—directed to analogous art—teaches
	clustering features of the signals on a feature space; generating a signal analysis model for each of clusters formed by the clustering; and(Abstract describes designing a number of experts for different local regions of the input space. Section II.A provides an overview. In particular, the first paragraph of section II.A describes processing the data using an SOM algorithm to extract features. These features are then grouped/clustered into q partitions/clusters. A separate model is then trained for each partition/cluster. Implementation details are provided in section III.B and III.C.)
	integrating outputs of the signal analysis models generated for the clusters. (Section III.C indicates how the mixture of expert model with a different expert for each cluster is used. In particular, steps 1-4 describe presenting a pattern to the network. Steps 2-4 describe computing values which are then used to compute an output as described in Section III.A. Section III.A describes combining the outputs of the experts by taking a weighted average of the different models. Note especially first and second formulas for gk and y, respectively, and corresponding explanations in the text. The yk values are the outputs of the cluster-specific models and the y value is the integrated output.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Groenendaal to use cluster-specific models in an ensemble (i.e., the “MoE-II” ensemble) as taught by Tang and described above because “in MoE-11, experts and gating network base their judgments on preprocessed, de-noised, abstracted features rather than the raw data. Since the experts are directly linked to specific (SOM) feature regions, there appears to be a better ability for identifying relationships between payoff and most applicable expert-input partition” (Tang, page 232, first paragraph) and “Experiments are conducted with the Mixture of Experts architecture, but under different pre-processing conditions, in this case designed to identify partitions regarding the association of inputs to experts in the MoE. Such a scheme provides: 1) better generalization ability, 2) robust and stable to parameter selection, and 3) makes the contribution between experts clearer” (Tang, page 232, first paragraph of section V. Conclusion).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the collecting the signals comprises collecting biomedical signals generated from a testee to predict a state of the testee. (Figure 2, step 202, described at [0118], collects signals. The data is processed at steps at steps 204-206, described at [0119-0121]. In particular, [0132] indicates that the bio-impedance measurement signal may be collected to perform detection of respiratory events. See also [0015].)

	Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the collecting the biomedical signals comprises, under a current situation or environment of the testee: ([0089] describes monitoring a subject (i.e., observing in a current situation or environment) by collecting bio-impedance measurements.)
	receiving raw biomedical signals from the testee; and ([0089] describes monitoring a subject (i.e., observing in a current situation or environment) by collecting bio-impedance measurements. The bio-impedance measurements are interpreted as “raw” biomedical signals.)
	processing the raw biomedical signals. ([0089] further describes processing the data via processing unit 120.)

	Regarding claim 4, the rejection of claim 2 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the biomedical signals comprise at least one of a movement signal, a breathing signal, or a heartbeat signal of the testee. ([0089] describes receiving a bio-impedance measurement. [0015] indicates that the bio-impedance is dependent on a respiratory action of the subject, so the bio-impedance may be reasonably interpreted as a “breathing signal”. [0036] indicates further signals that may be used including a heart rate or pulse, a respiratory rate, or an accelerometer signal which may indicate movement.)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Groenendaal teaches
	extracting features from the signals that are in time series; and (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145]. The bio-impedance and extracted signals are time series. See [0111].)
	Groenendaal does not appear to explicitly teach 
	wherein the clustering comprises:
	…clustering the features on the feature space.
	However, Tang—directed to analogous art—teaches
	wherein the clustering comprises:…clustering the features on the feature space. (Abstract describes designing a number of experts for different local regions of the input space. Section II.A provides an overview. In particular, the first paragraph of section II.A describes processing the data using an SOM algorithm to extract features. These features are then grouped/clustered into q partitions/clusters. A separate model is then trained for each partition/cluster. Implementation details are provided in section III.B and III.C.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Groenendaal teaches
	the features extracted from the signals. (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145].)
	Groenendaal does not appear to explicitly teach 
	wherein the clustering comprises determining probabilities for the clusters formed by the features 
	However, Tang—directed to analogous art—teaches
	wherein the clustering comprises determining probabilities for the clusters formed by the features (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the generating the signal analysis model comprises generating a signal analysis model that is adaptive to a situation or environment of a signal source by using an ensemble technique. (Figure 2, step 214, describes using the training data (including the features as shown in Figure 2) to train a plurality of machine learning models. [0019] indicates that the plurality of models may constitute an ensemble model. The recitation of “that is adaptive to a situation or environment of a signal source” is being interpreted as a statement of an intended result. Nevertheless, training the models of the ensemble allows the ensemble to adapt to the source of the training data.)

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Groenendaal teaches
	the features extracted from the signals (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145].)
	Groenendaal does not appear to explicitly teach 
	wherein the integrating the outputs of the signal analysis models comprises determining, based on probability values for the clusters formed by the features …, an ensemble weight to be applied to each of the clusters.
	However, Tang—directed to analogous art—teaches
	wherein the integrating the outputs of the signal analysis models comprises determining, based on probability values for the clusters formed by the features, an ensemble weight to be applied to each of the clusters. (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C. The probabilities are then used as weights in the equation for y (page 228, right hand column) which computes the weighted average of the cluster-specific models.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Groenendaal teaches
	further comprising predicting a state of a signal source based on the result of integrating the outputs. (Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. [0129] indicates that the outputs of the models may be averaged (i.e., integrated) and then output a single score.)

	Regarding claim 10, the rejection of claim 9 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the predicting the state of the signal source comprises predicting the state of the signal source by using the signal analysis model (Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. [0129] indicates that the outputs of the models may be averaged (i.e., integrated) and then output a single score. All of the models are used, so whichever signal analysis model is referred to by “the signal analysis model to which the ensemble weight is applied” is used.)
	Groenendaal does not appear to explicitly teach 
	to which the ensemble weight is applied
	However, Tang—directed to analogous art—teaches
	which the ensemble weight is applied (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C. The probabilities are then used as weights in the equation for y (page 228, right hand column) which computes the weighted average of the cluster-specific models. The value used for the weight is the same as the value of the probability, which corresponds to the linear function f(x)=x.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 11, the rejection of claim 8 is incorporated herein. Groenendaal does not appear to explicitly teach 
	wherein the determining the ensemble weight comprises setting the ensemble weight as a linear or nonlinear function of the probability values for the clusters.
	However, Tang—directed to analogous art—teaches
	wherein the determining the ensemble weight comprises setting the ensemble weight as a linear or nonlinear function of the probability values for the clusters. (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C. The probabilities are then used as weights in the equation for y (page 228, right hand column) which computes the weighted average of the cluster-specific models. The value used for the weight is the same as the value of the probability, which corresponds to the linear function f(x)=x.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 12, Groenendaal teaches
	An apparatus for analysing a signal, comprising: (Abstract describes detecting a respiratory event based on a received bio-impedance measurement signal. [0068] describes a system implementation.)
	a processor configured to ([0099] indicates that the functionalities may be implemented using one or more processors.)
	process collected signals, (Figure 2, step 202, described at [0118], collects signals. The data is processed at steps at steps 204-206, described at [0119-0121].)
	extract features from the signals, (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145].)
	generate a signal analysis ensemble model to be trained via learning of the features, and (Figure 2, step 214, describes using the training data (including the features as shown in Figure 2) to train a plurality of machine learning models. [0019] indicates that the plurality of models may constitute an ensemble model.) 
	control an output of the signal analysis ensemble model; (Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. The determination (i.e., control) of the output of the model is described at [0129] and [0162].)
	a learning processor configured to ([0099] indicates that the functionalities may be implemented using one or more processors.)
	train the signal analysis ensemble model via learning; and(Figure 2, step 214, describes using the training data to train a plurality of machine learning models. [0019] indicates that the plurality of models may constitute an ensemble model.)
	the signal analysis ensemble model configured to obtain a trained deep neural 
network assemble for predicting, via training, a state of a signal source from which the signals originated, (Figure 2, step 214, describes using the training data (including the features as shown in Figure 2) to train a plurality of machine learning models. [0019] indicates that the plurality of models may constitute an ensemble model. Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. The determination (i.e., control) of the output of the model is described at [0129] and [0162]. [0019] indicates that the models may be LSTM models, which are a type of deep neural network.)
	…integrate and output outputs of the plurality of signal analysis models generated [not necessarily for the clusters] . (Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. [0129] indicates that the outputs of the models may be averaged (i.e., integrated) and then output a single score. As each of the models produces an outputs, each model outputs an output.) 
	Groenendaal does not appear to explicitly teach 
	wherein the signal analysis ensemble model is configured to: comprise a plurality of signal analysis models corresponding to clusters formed by clustering of the features, and
	integrate and output outputs of the plurality of signal analysis models generated for the clusters.
	However, Tang—directed to analogous art—teaches
	wherein the signal analysis ensemble model is configured to: comprise a plurality of signal analysis models corresponding to clusters formed by clustering of the features, and (Abstract describes designing a number of experts for different local regions of the input space. Section II.A provides an overview. In particular, the first paragraph of section II.A describes processing the data using an SOM algorithm to extract features. These features are then grouped/clustered into q partitions/clusters. A separate model is then trained for each partition/cluster. Implementation details are provided in section III.B and III.C.)
	integrate and output outputs of the plurality of signal analysis models generated for the clusters. (Section III.C indicates how the mixture of expert model with a different expert for each cluster is used. In particular, steps 1-4 describe presenting a pattern to the network. Steps 2-4 describe computing values which are then used to compute an output as described in Section III.A. Section III.A describes combining the outputs of the experts by taking a weighted average of the different models. Note especially first and second formulas for gk and y, respectively, and corresponding explanations in the text. The yk values are the outputs of the cluster-specific models and the y value is the integrated output.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Groenendaal to use cluster-specific models in an ensemble (i.e., the “MoE-II” ensemble) as taught by Tang and described above because “in MoE-11, experts and gating network base their judgments on preprocessed, de-noised, abstracted features rather than the raw data. Since the experts are directly linked to specific (SOM) feature regions, there appears to be a better ability for identifying relationships between payoff and most applicable expert-input partition” (Tang, page 232, first paragraph) and “Experiments are conducted with the Mixture of Experts architecture, but under different pre-processing conditions, in this case designed to identify partitions regarding the association of inputs to experts in the MoE. Such a scheme provides: 1) better generalization ability, 2) robust and stable to parameter selection, and 3) makes the contribution between experts clearer” (Tang, page 232, first paragraph of section V. Conclusion).

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the signals comprise biomedical signals generated from a testee as the signal source. (Figure 2, step 202, described at [0118], collects signals. The data is processed at steps at steps 204-206, described at [0119-0121]. In particular, [0132] indicates that the bio-impedance measurement signal may be collected to perform detection of respiratory events. See also [0015].)

	Regarding claim 14, the rejection of claim 13 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the processor is configured to process the biomedical signals collected under a current situation or environment of the testee. ([0089] describes monitoring a subject (i.e., observing in a current situation or environment) by collecting bio-impedance measurements. [0089] further describes processing the data via processing unit 120.)
	
	Regarding claim 15, the rejection of claim 12 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the processor is configured to extract the features from the biomedical signals of the testee, and  (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145]. The bio-impedance and extracted signals are time series. See [0111]. [0089] describes monitoring a subject (i.e., observing in a current situation or environment) by collecting bio-impedance measurements. [0089] further describes processing the data via processing unit 120.)
	Groenendaal does not appear to explicitly teach 
	cluster the extracted features on a feature space by using a clustering model.
	However, Tang—directed to analogous art—teaches
	cluster the extracted features on a feature space by using a clustering model. (Abstract describes designing a number of experts for different local regions of the input space. Section II.A provides an overview. In particular, the first paragraph of section II.A describes processing the data using an SOM algorithm to extract features. These features are then grouped/clustered into q partitions/clusters. A separate model is then trained for each partition/cluster. Implementation details are provided in section III.B and III.C. The model used to perform the clustering is described in section III.B.b.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Regarding claim 16, the rejection of claim 13 is incorporated herein. Furthermore, Groenendaal teaches
	the features extracted from the signals. (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145].)
	Groenendaal does not appear to explicitly teach 
	wherein the processor is configured to determine probabilities for the clusters formed by the features 
	However, Tang—directed to analogous art—teaches
	wherein the processor is configured to determine probabilities for the clusters formed by the features(Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Regarding claim 17, the rejection of claim 13 is incorporated herein. Furthermore, Groenendaal teaches
	wherein each of the plurality of signal analysis models corresponds to a biomedical signal analysis model that is adaptive to a situation or environment of the testee as the signal source by using an ensemble technique. (Figure 2, step 214, describes using the training data (including the features as shown in Figure 2) to train a plurality of machine learning models. [0019] indicates that the plurality of models may constitute an ensemble model. The recitation of “that is adaptive to a situation or environment of the testee as the signal source” is being interpreted as a statement of an intended result. Nevertheless, training the models of the ensemble allows the ensemble to adapt to the source of the training data, which includes the monitored subjects described at [0089].)

	Regarding claim 18, the rejection of claim 13 is incorporated herein. Furthermore, Groenendaal teaches
	the features extracted from the signals (Figure 2, step 208, described at [0122] includes extracting relevant information (i.e., features) from the data. See also [0144-0145].)
	Groenendaal does not appear to explicitly teach
	wherein the processor is configured to determine, based on probability values for the cluster formed by the features …, an ensemble weight to be applied to each of the cluster.
	However, Tang—directed to analogous art—teaches
	 the processor is configured to determine, based on probability values for the cluster formed by the features …, an ensemble weight to be applied to each of the cluster. (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C. The probabilities are then used as weights in the equation for y (page 228, right hand column) which computes the weighted average of the cluster-specific models.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Regarding claim 19, the rejection of claim 18 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the processor is configured to predict a state of the testee by using the signal analysis ensemble model (Figure 3 shows how the ensemble may be used. In particular, step 308 applies the model and a decision as to whether a respiratory event occurs is made at 310 based on the output. This is described at [0136-0137]. [0129] indicates that the outputs of the models may be averaged (i.e., integrated) and then output a single score. All of the models are used, so whichever signal analysis model is referred to by “the signal analysis model to which the ensemble weight is applied” is used.)
	Groenendaal does not appear to explicitly teach 
	to which the ensemble weight is applied
	However, Tang—directed to analogous art—teaches
	which the ensemble weight is applied (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C. The probabilities are then used as weights in the equation for y (page 228, right hand column) which computes the weighted average of the cluster-specific models. The value used for the weight is the same as the value of the probability, which corresponds to the linear function f(x)=x.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Regarding claim 20, the rejection of claim 18 is incorporated herein. Furthermore, Groenendaal teaches
	wherein the processor is configured to ([0099] indicates that the functionalities may be implemented using one or more processors.)
	Groenendaal does not appear to explicitly teach 
	set the ensemble weight as a linear or nonlinear function of the probability values for the clusters.
	However, Tang—directed to analogous art—teaches
	set the ensemble weight as a linear or nonlinear function of the probability values for the clusters. (Page 228, right hand column, first formula. The gk are probabilities which are computed for each model/cluster when applied to MoE-II as described in section III.C. The probabilities are then used as weights in the equation for y (page 228, right hand column) which computes the weighted average of the cluster-specific models. The value used for the weight is the same as the value of the probability, which corresponds to the linear function f(x)=x.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igelnik (US 2007/0150424 A1) – Abstract describes using local models trained on a particular cluster/portion of the data.
Hackett (US 2017/0344903 A1) – Abstract describes local SVM models which operate on a portion of the data. See also Figure 1.
Clifton (US 2021/0391079 A1) – Abstract describes monitoring a patient using an ensemble of machine learning models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121